Case 2:18-cv-00245-JRG Document 160 Filed 09/06/19 Page 1 of 8 PageID #: 21446



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION




                                             §
    UNITED SERVICES AUTOMOBILE               §
    ASSOCIATION, a Texas reciprocal inter-   §
    insurance exchange,                      §
                                             §   CIVIL ACTION NO. 2:18-CV-245-JRG
                  Plaintiff,                 §
                                             §   JURY TRIAL DEMANDED
           v.                                §
                                             §   FILED UNDER SEAL
    WELLS FARGO BANK, N.A.,                  §
    a national banking association,          §
                                             §
                  Defendant.                 §



         UNITED SERVICES AUTOMOBILE ASSOCIATION’S OPPOSITION TO
         DEFENDANT WELLS FARGO BANK, N.A.’S MOTION FOR SUMMARY
                 JUDGMENT OF NO INDIRECT INFRINGEMENT
Case 2:18-cv-00245-JRG Document 160 Filed 09/06/19 Page 2 of 8 PageID #: 21447



    I.         INTRODUCTION

               Wells Fargo moves for summary judgment of “no indirect infringement,” on the

    purported ground that a reasonable juror could not find that Wells Fargo intended any act of

    infringement. Wells Fargo cites no evidence in support of in its motion, instead simply referring

    the Court to its other motions for summary judgment. As set forth below and in USAA’s

    oppositions to Wells Fargo’s other motions, however, there is substantial record evidence of

    Wells Fargo’s knowledge that its Remote Mobile Deposit system infringes.

    II.        RESPONSE TO STATEMENT OF ISSUES

               USAA respectfully submits that the motion should be denied because there is, at the very

    minimum, a genuine dispute regarding Wells Fargo’s knowledge of acts of direct infringement.

    III.       RESPONSE TO STATEMENT OF ALLEGED UNDISPUTED FACTS

               Undisputed.

    IV.        LEGAL STANDARD

               Indirect infringement requires “knowledge that the induced acts constitute patent

    infringement.” Global-Tech Appliances Inc. v. SEB S.A., 583, U.S. 754, 764 (2011). Either actual

    knowledge or willful blindness is sufficient. Id. Willful blindness is found where the defendant

    “subjectively believe[s] that there is a high probability that a fact exists,” and “take[s] deliberate

    actions to avoid learning of that fact.” Id. at 769. “At least some intent is required,” which simply

    means that the defendant take “affirmative steps to bring about the desired result.” Id. at 761.

    Here, there is at least a triable issue with respect to both actual knowledge and willful blindness.

    V.         WELLS FARGO KNEW OR, AT A MINIMUM, WAS WILLFULLY BLIND
               TO INFRINGEMENT

               The record is replete with evidence of Wells Fargo’s actual knowledge of the asserted

    patents, both pre-suit and post-suit. The evidence of actual pre-suit knowledge includes Wells

    Fargo’s own interrogatory responses, expert reports, and testimony of both Wells Fargo and



    10730506                                        -1-
Case 2:18-cv-00245-JRG Document 160 Filed 09/06/19 Page 3 of 8 PageID #: 21448



    USAA witnesses. See, e.g., Ex. 1 (Interrogatory Response No. 4)



                ; Ex. 2 (Gerardi Report), ¶ 80



                                                                                                   ; Ex. 3 (Ajami

    Dep.), 124:7-21; Ex. 4 (McKinley Dep.), 113:9-114:24, 131:17-133:25.1 USAA’s marking of its

    Deposit@Mobile product also provided notice.2 Further, Wells Fargo asserted in its Answer and

    a verified interrogatory response the defense of equitable estoppel, which requires knowledge.

    A.C. Aukerman Co. v. R.L. Chaides Constr. Co., 960 F.2d 1020, 1042 (Fed. Cir. 1992) (for equitable

    estoppel, “the alleged infringer cannot be unaware . . . of the patentee and/or its patent”). Dkt.

    77; Ex. 1 (Interrogatory Response No. 6).

               Further, even after the litigation was filed, rather than abate its infringement, Wells Fargo

    continued to release new product updates containing the infringing technology. Ex. 5, ¶ 64 (Wells

    Fargo implemented MiSnap version 3.7.1 for iOS on September 25, 2018, version 3.7 for Android

    on September 25, 2018, and version 3.7.1 for Android on December 11, 2018). See Meetrix IP,

    LLC v. Cisco Sys., Inc., 2018 WL 8261315, at *3 (W.D. Tex. Nov. 30, 2018) (post-suit knowledge

    supports finding of indirect infringement).

               Wells Fargo’s argument that the February 3, 2018 infringement charts are inadmissible is

    not well taken. As an initial matter, as discussed above, Wells Fargo admittedly knew of the

    asserted patents by February 2018; whether or not the claim charts themselves are admitted

    cannot change this fact. Further, Wells Fargo cannot object to USAA’s use of the very document

    that Wells Fargo has repeatedly cited in its own interrogatory responses and even in its expert


    1 To the extent Wells Fargo incorporates by reference Sections IV.a. and IV.b. of its Motion for Summary Judgment
    of No Willful Infringement, USAA incorporates Sections V and VI of its Opposition to that motion.
    2 To the extent Wells Fargo incorporates by reference its Motion for Partial Summary Judgment Under 35 U.S.C.

    287(a), USAA incorporates by reference Section III of its Opposition to that motion.

    10730506                                             -2-
Case 2:18-cv-00245-JRG Document 160 Filed 09/06/19 Page 4 of 8 PageID #: 21449



    report. See Ohler v. U.S., 529 U.S. 753, 755-56 (2000) (“If a party who has objected to evidence of

    a certain fact himself produces evidence…of the same fact, he has waived his objection.”)

    (quoting 1 J. Strong, McCormick on Evidence § 55, p. 246 (5th ed. 1999)). In any event, “Rule

    408 is inapplicable when evidence of the compromise is offered to prove notice.” Fed. R. Evid.

    408 Committee Notes on Rules, 2006 Amendment; see also, e.g., Spell v. McDaniel, 824 F.2d 1380,

    1400 (4th Cir. 1987) (evidence of settlement “was properly admitted to show, as an essential

    element of Spell’s ‘condoned custom’ theory of liability, that the City was sufficiently aware of

    the existence of a developed practice or custom of such conduct.”).

               Wells Fargo claims that, at most, it had “knowledge that [its] acts might infringe,” because

    infringement is “hotly contested.” MSJ at 4. This argument, however, does not track the legal

    standard, which is subjective intent. Wells Fargo submits no evidence that it subjectively believed

    that its products did not infringe when released. Unwired Planet, LLC v. Apple Inc., 829 F.3d 1353,

    1363 (Fed. Cir. 2016) (reversing summary judgment of no indirect infringement; improper to find

    no intent based on the reasonableness of defendant’s noninfringement defenses during litigation

    rather than “the subjective knowledge of the accused infringer” at the time of infringement).

               Indeed, the record contains substantial evidence that Wells Fargo subjectively intended

    to infringe. It is well-settled that knowledge of the patentee’s patents, coupled with the existence

    of any “red flags” such as copying, are sufficient for a jury to find intent. Barry v. Medtronic, Inc.,

    2015 WL 11070284, at *3 (E.D. Tex. July 21, 2015) (noting as example of a red flag “evidence

    suggesting that defendants copied at least certain aspects of [plaintiff's] service”). Here, the record

    is replete with evidence that Wells Fargo copied USAA’s product, as discussed below. At the very

    minimum, the jury could readily find that Wells Fargo was willfully blind to the infringement.

    Global-Tech., 563 U.S. at 769 (evidence that the defendant copied its competitors’ product, but

    failed to have its patent attorney search specifically for the competitor’s patents, “plainly sufficient

    to support a finding of [] knowledge under the doctrine of willful blindness.”).

    10730506                                          -3-
Case 2:18-cv-00245-JRG Document 160 Filed 09/06/19 Page 5 of 8 PageID #: 21450



               Wells Fargo was aware that USAA had filed for RDC patents by early 2010, Ex. 6

    (“we…know that USAA (bank out of San Antonio, Tx) has also filed for some patents around

    their image capture process.”). As discussed in USAA’s opposition to Wells Fargo’s MSJ

    regarding willfulness, moreover, those applications became public by 2012. Despite its knowledge

    of USAA’s patent rights,



                                                                             Ex. 3 (Ajami Dep.), 129:11-

    135:10; see also id. at 10:7-11:25

                                                       see also Exs. 7-9




                  Ex. 11 (Jitodai Dep.), 31:8-32:25.



                                 Id., 27:6-35:19.

                  Ex. 5, ¶¶ 118, 122; Ex. 12 (Villasenor Dep.), 271:1-272:22, 285:9-286:25.



                    Wells Fargo had no response to this, and Wells Fargo is now using its expert to run

    away from the incriminating materials.



                                                                           Ex. 6. Further, Wells Fargo did

    not release the infringing autocapture technology until May of 2014—four years after the alleged

    patent search. Wells Fargo has not produced any purported evidence that it sought or received

    any patent clearance in connection with the 2014 release of the infringing autocapture technology,

    or any of its subsequent version releases. To the contrary, there is compelling evidence that Wells

    10730506                                           -4-
Case 2:18-cv-00245-JRG Document 160 Filed 09/06/19 Page 6 of 8 PageID #: 21451



    Fargo knew of USAA’s patent applications even before the patents issued, and nonetheless

    copied USAA’s product. Notably, just like in Global-Tech, there is no evidence that Wells Fargo

    advised its patent counsel that it had copied aspects of the USAA product in connection with any

    patent searches performed. In summary, there is extensive record evidence of Wells Fargo’s

    knowledge of the patents and of its own infringement, or at the very minimum its willful

    blindness.

    VI.        CONCLUSION

               USAA respectfully requests that the Court deny Wells Fargo’s motion.




    DATED: September 2, 2019                        Respectfully submitted,

                                                    By: /s/ Robert C. Bunt

                                                    Jason Sheasby - Pro Hac Vice
                                                    Lead Attorney
                                                    Lisa Glasser - Pro Hac Vice
                                                    Anthony Rowles - Pro Hac Vice
                                                    IRELL & MANELLA LLP
                                                    1800 Avenue of the Stars, Suite 900
                                                    Los Angeles, CA 90067-4276
                                                    Telephone: (310) 277-1010
                                                    Facsimile: (310) 203-7199

                                                    Robert C. Bunt
                                                    TX Bar No. 00787165
                                                    PARKER, BUNT & AINSWORTH, P.C.
                                                    100 E. Ferguson, Suite 1114
                                                    Tyler, Texas 75702
                                                    Telephone: (903) 531-3535
                                                    Facsimile: (903) 533-9687


                                                    Attorneys for Plaintiff United Services
                                                    Automobile Association (USAA)




    10730506                                       -5-
Case 2:18-cv-00245-JRG Document 160 Filed 09/06/19 Page 7 of 8 PageID #: 21452




                                  CERTIFICATE OF SERVICE

           I hereby certify that on September 2, 2019 I caused a copy of the foregoing document

    to be served by electronic mail on Defendant’s counsel of record.



                                                         /s/ Benjamin Manzin-Monnin
                                                         Benjamin Manzin-Monnin
Case 2:18-cv-00245-JRG Document 160 Filed 09/06/19 Page 8 of 8 PageID #: 21453



             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

I hereby certify that under L.R. CV-5(a)(7)(B) that the foregoing document is filed

under seal pursuant to the Court’s Protective Order entered in this matter (Dkt. No. 40).

                                                /s/ Robert Christopher Bunt
                                                Robert Christopher Bunt
